Citation Nr: 1727877	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  11-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability prior to March 14, 2014 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  An April 2015 rating decision increased the evaluation for a bilateral hearing loss disability to 10 percent and assigned an effective date of March 14, 2014.  As the Veteran has not been granted the maximum benefit allowed for the bilateral hearing loss disability for the entire appeal period, the claims are still active, as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Prior to October 13, 2011, the Veteran's bilateral hearing loss disability was productive of no worse than Level I acuity in the right ear and Level VII acuity in the left ear.

2.  From October 13, 2011 forward, the Veteran's bilateral hearing loss disability was manifested by Level II hearing acuity in the right ear and no worse than Level VIII in the left ear.


CONCLUSIONS OF LAW

1.  Prior to October 13, 2011, the criteria for a compensable rating for a bilateral hearing loss disability has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 (2016), Diagnostic Code 6100 (2016). 

2.  From October 13, 2011 forward, the criteria for a rating of 10 percent, but no higher, for a bilateral hearing loss disability has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 (2016), Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2016).  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014), 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from a service-connected disability.  38 C.F.R. § 4.1 (2016).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  For VA purposes, the severity of hearing impairment is determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment. 38 C.F.R. § 4.85 (2016).

VA has addressed the question of whether speech discrimination testing in a quiet room with amplification of sounds accurately reflects the extent of hearing impairment.  Two circumstances have been identified where alternative tables may be employed.  One occurs when the puretone thresholds in each of the frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or greater.  The second occurs when puretone thresholds are 30 decibels or less at frequencies of 1000 Hertz and below, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016.)

The Veteran was granted service connection for a bilateral hearing loss disability in a July 2010 rating decision.  In June 2010 the Veteran had a VA audiological examination.  During the VA audiological examination in June 2010, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
55
45
LEFT
35
40
70
85
90

The average puretone threshold in the right ear was 28 and in the left ear was 71.  Speech audiometry revealed a speech recognition ability of 100 percent in the right ear and of 60 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to Level I hearing acuity in the right ear and Level VII in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  When the numeric designation of I is combined with the numeric designation of VII, the overall level of hearing impairment is commensurate with a noncompensable rating under 38 C.F.R. § 4.85, Table VII (2016).

In October 2011 the Veteran had a VA audiological examination.  During the VA audiological examination in October 2011, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
70
60
LEFT
40
40
85
85
100

The average puretone threshold in the right ear was 50 and in the left ear was 77.5.  Speech audiometry revealed a speech recognition ability of 88 percent in the right ear and of 68 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to Level II hearing acuity in the right ear and Level VI in the left ear.  38 C.F.R. § 4.85 Table VI (2016).  When the numeric designation of II is combined with the numeric designation of VI, the overall level of hearing impairment is commensurate with a 10 percent rating under 38 C.F.R. § 4.85, Table VII (2016).

In May 2014 the Veteran had an additional VA audiological examination.  During the VA audiological examination in May 2014, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
70
70
LEFT
60
70
80
95
95

The average puretone threshold in the right ear was 61.25 and in the left ear was 85.  Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level II in the right ear and a manifestation of Level III in the left ear.  38 C.F.R. § 4.85 Table VI (2016).  When the numeric designation of II is combined with the numeric designation of Level III, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII (2016).

The Board has also considered a rating for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a) (2016).  The findings in the May 2014 audiological examination may also be rated under the alternative table found in 38 C.F.R. § 4.85, Table VIA (2016).  Consideration under that table materially affects the former noncompensable rating.  This examination shows the Veteran has higher than 55db ratings under each threshold in the left ear.  Under 38 C.F.R. § 4.85, Table VIA (2016), a puretone threshold of 85 is commensurate with a Level VIII hearing acuity.  When the numeric designation of Level II for the right ear is combined with the numeric designation of Level VIII for the left ear, the overall level of hearing impairment is commensurate with a 10 percent rating.

As above, the Veteran continued to be followed by the VA for his hearing loss disability.  However, there were no further audiometric studies until June 2015.  During the VA audiological examination in June 2015, the Veteran demonstrated the following puretone thresholds at the indicated frequencies:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
75
70
LEFT
65
70
85
95
100

The average puretone threshold in the right ear was 61.25 and in the left ear was 87.5.  Speech audiometry revealed a speech recognition ability of 96 percent in the right ear and of 96 in the left ear.

When combined, the puretone thresholds and the speech recognition ability translated to a manifestation of Level II in the right ear and a manifestation of Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  When the numeric designation of Level II is combined with the numeric designation of Level III, the overall level of hearing impairment is commensurate with a noncompensable rating.  38 C.F.R. § 4.85, Table VII (2016).

The Board has considered a rating for exceptional patterns of hearing impairment.  38 C.F.R. § 4.86(a).  The findings in the June 2015 audiological examination may also be rated under the alternative table found in 38 C.F.R. § 4.85, Table VIA (2016).  Consideration under that table materially affects the former noncompensable rating.  This examination shows the Veteran has higher than 55db ratings under each threshold in the left ear.  Under 38 C.F.R. § 4.85, Table VIA (2016), a puretone threshold of 87 is commensurate with a Level VIII hearing acuity.  When the numeric designation of Level II for the right ear is combined with the numeric designation of Level VIII for the left ear, the overall level of hearing impairment is commensurate with a 10 percent rating.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85 (2016).  Each examiner and audiological examination has met the aforementioned requirements.  There is no evidence to indicate the each examiner is neither competent nor credible to conduct the examinations.  Therefore the results of the audiological examinations are assigned great probative value.  

Based on the foregoing, the Board finds that from October 9, 2009, the date of the claim, to October 12, 2011, a compensable rating, is not warranted.  However, from the date of the October 13, 2011 VA examination, a 10 percent rating can be assigned.  The October 13, 2011 VA examination date is the date of the earliest competent evidence of when it can be factually ascertained that the Veteran met the requirements for a 10 percent rating.  Therefore the Board finds that October 13, 2011 is an appropriate effective date for a 10 percent compensable rating.

The preponderance of the evidence is against the claim for a higher rating than 10 percent for a bilateral hearing loss disability from October 13, 2011 forward.  The impairment associated with this disability is contemplated by the rating criteria, which considers the average impairment resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran's symptoms of hearing loss have all been carefully considered, as has the audiometric data.  The Veteran has stated he was "unable to hear normal conversation, especially [with] background noise."  See page 18 of June 2015 Compensation and Pension Examination.  The Veteran also stated "My wife says I don't hear her, especially if she is behind me.  I turn the T.V. volume up."  See page 12 of May 2014 Compensation and Pension Examination.  Absent audiometric and speech discrimination scores showing the Veteran's hearing loss disability meets the schedular criteria for an increased rating; his reported functional impairment does not warrant a higher rating than is already assigned.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 4.85 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (U.S. Vet. App. Mar. 6, 2017), the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure.  Thus, when a Veteran's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  See Doucette.

Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  An extraschedular rating is therefore not warranted on this basis as well.

In sum, for the foregoing reasons, the Board finds that from October 13, 2011 the criteria for an increased 10 percent rating, but no higher, for bilateral hearing loss is warranted.  However, prior to October 13, 2011, entitlement to an initial compensable rating for a bilateral hearing loss disability has not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, 4.86 (2016), Diagnostic Code 6100 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See Lendenmann.


ORDER

Prior to October 13, 2011 entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.

From October 13, 2011 forward, an increased rating of 10 percent, but no higher, is granted.


____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


